DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the recitation “the middle”, in lines 2 and 5-6, lacks positive antecedent basis in the claim.
With respect to claim 4, the recitation “the position”, in line 2, lacks positive antecedent basis in the claims. 
With respect to claim 5, the recitation “the bottom”, in lines 3 and 6, lacks positive antecedent basis in the claims. 
With respect to claim 7, the recitations “the bottom” in line 2 and “the upper part” in line 4 lack positive antecedent basis in the claims.
With respect to claim 10, the recitation “a first stepping vehicle”, “a lifting rope”, “a second stepping vehicle”, “a first direction” and “a second direction” in lines 1-4 have been previously set forth in claim 9.  Setting forth the same element again amounts to a double inclusion. 
With respect to claim 11, the recitation “an extreme position of the first direction”, in lines 2-3 and 8-9, has been previously set forth in claim 9. Setting forth the same element again amounts to a double inclusion.  Also, the recitation “the clamping part”, in lines 10 and 11, lacks positive antecedent basis in the claims. 
With respect to claim 12, the recitation “a first stepping vehicle”, “a lifting rope”, “a second stepping vehicle”, “a first direction” and “a second direction” in lines 1-5 have been previously set forth in claim 9.  Setting forth the same element again amounts to a double inclusion.  Also, the two occurrences of “the position”, in line 6, lack positive antecedent basis in the claims.
With respect to claim 14, the recitation of “the bottom”, in lines 3 and 6, lacks positive antecedent basis in the claims.
With respect to claim 16, the recitation of “the bottom” in line 2 and “the upper part” in line 3 lack positive antecedent basis in the claims. 
With respect to claim 18, the recitation “an extreme position”, in lines 2 and 7-8, have been previously set forth in claim 9.  Setting forth the same element again amounts to a double inclusion.  Also, the recitation “the positions”, in line 6, lacks positive antecedent basis in the claims. 
	With respect to claim 19, the recitation “a first stepping vehicle”, “a lifting rope”, “a second stepping vehicle”, “a first direction” and “a second direction” in lines 1-4 have been previously set forth in claim 9. Setting forth the same element again amounts to a double inclusion.   Also, the two occurrences of “the position”, in line 6, lack positive antecedent basis in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 10, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perrier (U.S. Patent no. 5,655,754A).

With respect to claim 9, Perrier (col. 3, lines 2-17; describes using forward motion lever 16 and describes the clamping and unclamping of jaws 22 and 24) discloses a vertical lifting method, comprising: clamping, by a first stepping vehicle (24a, 24b), a lifting rope 14, unclamping, by a second stepping vehicle (22a, 22b), the lifting rope, allowing the first stepping vehicle to move in a first direction (to the left in figure 1), and allowing the second stepping vehicle to move in a second direction (to the right in figure 1); when the first stepping vehicle has moved to an extreme position of the first direction, clamping, by the second stepping vehicle (22a, 22b), the lifting rope, unclamping, by the first stepping vehicle (24a, 24b), the lifting rope, allowing the second stepping vehicle to move in the first direction (to the left in figure 1), and allowing the first stepping vehicle to move in the second direction (to the right in figure 1); and alternately clamping, by the first stepping vehicle and the second stepping vehicle, the lifting rope to move it in the first direction (to the left in figure 1) until a weight reaches a preset position.

With respect to claim 10, Perrier discloses the method according to claim 9, wherein the step of clamping, by a first stepping vehicle, a lifting rope, unclamping, by a second stepping vehicle, the lifting rope, allowing the first stepping vehicle to move in a first direction and allowing the second stepping vehicle to move in a second direction comprises: instructing (via lever 16 and tie rods 28, 30) a clamping part of the first stepping vehicle to clamp the lifting rope and instructing a clamping part of the second stepping vehicle to unclamp the lifting rope in sequence, driving, by a first driving mechanism, the first stepping vehicle to move in the first direction, and driving, by a second driving mechanism, the second stepping vehicle to move in the second direction (col. 3, lines 2-17; describes pivoting lever 16 in the clockwise and counterclockwise directions to alternate the clamping and unclamping action of jaws 22 and 24).

With respect to claims 12 and 19, Perrier discloses the method according to claim 9, wherein before the step of clamping, by a first stepping vehicle, a lifting rope, unclamping, by a second stepping vehicle, the lifting rope, allowing the first stepping vehicle to move in a first direction and allowing the second stepping vehicle to move in a second direction, the method further comprises: adjusting the position of a sliding frame (28, 30) on a fixed frame 10 such that the position of the lifting rope 14 is adjusted to a preset position (position shown in figure 1); and adjusting an initial position of the first stepping vehicle to an extreme position (position 24a, 24b as shown in figure 1) of the second direction, and adjusting an initial position of the second stepping vehicle to the extreme position (position of 22a, 22b as shown in figure 1) of the first direction.

Allowable Subject Matter
Claims 1-8 and 13-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 1 would be allowable over the prior art of record because the prior art of record fail to teach or fairly suggest the entire combination of elements set forth including a sliding frame moving horizontally on the fixed frame is arranged above the fixed frame, a second cavity allowing passage of the lifting rope is provided in the middle of the sliding frame; and at least two stepping vehicles alternately lowering or lifting weights are arranged on the sliding frame and move on the sliding frame.  Claims 2-8 and 13-17 depend either directly or indirectly from claim 1.
	Claims 11 and 18 would be allowable over the prior art of record because the prior art of record fail to teach or fairly suggest instructing a sensing part to detect the positions of the stepping vehicles; when the sensing part senses that the first stepping vehicle has moved to an extreme position of the first direction, informing a control mechanism; and instructing the clamping part of the second stepping vehicle to clamp the lifting rope and instructing the clamping part of the first stepping vehicle to unclamp the lifting rope in sequence, driving, by the second driving mechanism, the second stepping vehicle to move in the first direction, and driving, by the first driving mechanism, the first stepping vehicle to move in the second direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ning et al, Zhang et al, Moreau, Schroder, Knight, Blass, Stumpmeier, Habegger et al and Brieuc are cited to disclose various rope gripping/clamping devices to pull or tension line. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/